Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated February 11th, 2022 responding to the December 22nd, 2021 Office Action provided in the rejection of claims 1-20. 
Status of Claims
2.	Claims 1, 8 and 15 have been amended, claims 3, 10 and 17 have been cancelled. Claims 1-2, 4-9, 11-16 and 18-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims (1-2, 4-9, 11-16 and 18-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 

Response to the Amendments
3.	(A).	Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection. 
	(B).	THIS ACTION IS MADE FINAL: Applicant's arguments filed February 11th, 2022 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument: Applicants contended that “Applicant respectfully traverses the rejection since Svyatkovskiy does not disclose or suggest all the limitations of amended independent claims 1, 8, and 15. Svyatkovskiy does not anticipate the following amended limitation to independent claims 1, 8, and 15: ‘...creating contextual embeddings for the programming code using the specialized programming language keywords-based vocabulary; and storing the contextual embeddings, wherein the contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning models.’” (please see Remarks page: 8/11).
	Response: Examiner respectfully disagrees with the Applicants because following rejection sufficiently addresses the amended limitation as Svyatkovskiy discloses “token sequence extraction component 116 utilizes the abstract syntax tree generated during the source code editing session to obtain the features needed to represent the syntactic context of the current method invocation, and FIG. 3[Wingdings font/0xE0]308 –generating word embeddings” (please see ¶[0071]), which sufficiently discloses clamed “creating contextual embeddings for the programming code” [emphasis added], wherein Svyatkovskiy discloses “code completion component 142 includes a token sequence extraction component 116 that generates word embeddings from the abstract syntax tree 140 and passes the word embeddings to the deep learning model 122” (please see ¶[0025]). In regards to “specialized programming language keywords-based vocabulary” there is no basis for such limitation in the originally filed disclosure, which may have been a product of  hindsight thinking of the Applicants, there is no clear and precise definition of “specialized programming language” found in the specification either. Originally filed disclosure abstractly explained “embodiments of the present invention have the capacity to improve the field of software analysis and machine learning by creating a system that pretrains contextual embeddings that also creates a deterministic solution for the out-of-vocabulary (OOV) problem” (please see Specification ¶[0015]). However, it has never showed any connection between (OOV) and claimed “specialized programming language”. On the other hands, Svyatkovskiy discloses “vectors are transformed into numeric vectors and then into word embeddings (block 308). The syntax nodes and token names are mapped to integers from 1 to V, where V is the size out-of-vocabulary tokens) are mapped to integers greater than the vocabulary size, V, so that occurrences of the same out-of-vocabulary token is represented by the same token. Variable names chosen by a developer often differ between the different source code programs. Keeping the variable names in the vocabulary increases the vocabulary size and makes the code completion system dependent on the spelling of a variable name. In order to avoid this situation, the variable names are normalized (collectively, block 308)” (please see ¶[0055]). Therefore, Svyatkovskiy teaches claimed subject matters. Applicant explained and cited portion from the applied art according to his own necessity; however, Applicant failed to explain his own invention, and compare the instant claimed invention with the cited reference to justify any difference. In this extent, Examiner respectfully point outs that while Applicant articulate his/her disagreement regarding any part of the cited art Applicant must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification. 
Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or subcombination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.
	In regards to “contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning 


Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 2, 4-5, 7-9, 11-12, 14-16  and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Svyatkovskiy et al. (US Patent Application Publication No. 2021/0271455 A1 -herein after Svyatkovskiy) in view of Suwandy et al. (US PG-PUB. No. 20210327413 A1 herein after Suwandy).
Per claim 1:
Svyatkovskiy discloses:  
A method for building pre-trained contextual embeddings (At least see ¶[0045] - word embeddings 208 are generated from multiple ordered sequences of tokens 206 generated from a depth-first order traversal of an abstract syntax tree 204. An ordered sequence of tokens 
collecting programming code (At least see FIG. 3[Wingdings font/0xE0]302 Select source code samples for training and validation datasets from source code repository); 
loading and preparing the programming code using a specialized programming language keywords-based vocabulary (At least see ¶[0085] - a select token from a vocabulary of tokens used in the plurality of ordered sequences of tokens; and incorporating the deep learning model into a code completion tool for use in completing a code fragment initiating a method invocation, also see ¶[0020] - code programs residing in the source code repository 106 vary and may be written in different programming languages); 
creating contextual embeddings for the programming code using the specialized programming language keyword-based vocabulary (At least see FIG. 3[Wingdings font/0xE0]306 Extract features from abstract syntax tree to represent the context of a method invocation, also see ¶[0071] - token sequence extraction component 116 utilizes the abstract syntax tree generated during the source code editing session to obtain the features needed to represent the syntactic context of the current method invocation, and FIG. 3[Wingdings font/0xE0]308 –generating word embeddings, and [0023] - vectors or T-ordered sequences of tokens are then mapped into numeric vectors and then into a word embedding. A word embedding is a learned representation for the text-based tokens where words that have a common meaning have a common representation. Various natural language processing techniques may be used to generate the word embeddings. In one aspect, Word2vec, is used to produce the word embeddings. Word2vec is a two-layer neural network trained to produce a vector space from a large dataset of text, such as the vocabulary of the tokens (specialized programming language keyword-based vocabulary) associated with the ordered sequences [emphasis added]); and 
storing the contextual embeddings (At least see FIG. 3[Wingdings font/0xE0]316 Deploy the model in a code completion system). 
Svyatkovskiy sufficiently discloses the method as set forth above, but Svyatkovskiy does not explicitly disclose: contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning models.
However, Suwandy 
contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning models (At least see ¶[0004] - An encoding model may be utilized to encode natural language from one or more sources into embeddings. In some examples, the encoding model may be a contextual encoding model. In additional examples, the encoding model may be a transformer-based encoder language processing model. The embeddings may be added to an embedding library).  


Per claim 2: 
Svyatkovskiy discloses: 
contextual embeddings are stored as pre-trained contextual embeddings that are built to use with programming languages in conjunction with configuration files and vocabulary files (At least see ¶[0023] - word embedding is a learned representation for the text-based tokens where words that have a common meaning have a common representation. Various natural language processing techniques may be used to generate the word embeddings. In one aspect, Word2vec, is used to produce the word embeddings. Word2vec is a two-layer neural network trained to produce a vector space from a large dataset of text, such as the vocabulary of the tokens associated with the ordered sequences).  

Per claim 4: 
Svyatkovskiy discloses: 
programming code consists of source code (At least see FIG. 1[Wingdings font/0xE0]106, and also see ¶[0020] - source code programs residing in the source code repository 106 vary and may be written in different programming languages).  

Per claim 5:
Svyatkovskiy discloses: 
loading and preparing the programming code includes loading the programming code into a data loader and converting the programming code into a required form (At least see ¶[0020] - source code extraction component 108 obtains source code programs written in the same programming language that utilizes the same context-free grammar for the training and validation datasets).  

Per claim 7: 
Svyatkovskiy discloses: 
contextual embeddings are pre-trained for the programming code (At least see FIG. 3[Wingdings font/0xE0]302[Wingdings font/0xE0]310 with associated text).  

Per claim 8: 
Svyatkovskiy discloses:  
A computer system for building pre-trained contextual embeddings (At least see ¶[0045] - word embeddings 208 are generated from multiple ordered sequences of tokens 206 generated from a depth-first order traversal of an abstract syntax tree 204. An ordered sequence of tokens represents the context of the completed method invocation from a source code program 202, also see FIG. 6 with associated text), comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or P202001012US01Page 24 of 27more processors via at least one of the one or more computer-readable memories (At least see ¶[0076] - computing devices 602, 604 may include one or more processors 608, 640, a communication interface 610, 642, one or more storage devices 612, 644, one or more input/output devices 614, 646, and a memory 616, 648. A processor 608, 640 may be any commercially available or customized processor and may include dual microprocessors and multi-processor architectures, also see ¶[0077]-[0081]), wherein the computer system is capable of performing a method comprising: 
collecting programming code (At least see FIG. 3[Wingdings font/0xE0]302 Select source code samples for training and validation datasets from source code repository); 
loading and preparing the programming code using a specialized programming language keywords-based vocabulary (At least see ¶[0085] - a select token from a vocabulary of tokens used in the plurality of ordered sequences of tokens; and incorporating the deep learning model into a code completion tool for use in completing a code fragment initiating a method invocation, also see ¶[0020] - code programs residing in the source code repository 106 vary and may be written in different programming languages); 
creating contextual embeddings for the programming code (At least see FIG. 3[Wingdings font/0xE0]306 Extract features from abstract syntax tree to represent the context of a method invocation, also see ¶[0071] - token sequence extraction component 116 utilizes the abstract syntax tree generated during the source code editing session to obtain the features needed to represent the syntactic context of the current method invocation, and FIG. 3[Wingdings font/0xE0]308 –generating word embeddings); and 
storing the contextual embeddings (At least see FIG. 3[Wingdings font/0xE0]316 Deploy the model in a code completion system).  

However, Suwandy 
contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning models (At least see ¶[0004] - An encoding model may be utilized to encode natural language from one or more sources into embeddings. In some examples, the encoding model may be a contextual encoding model. In additional examples, the encoding model may be a transformer-based encoder language processing model. The embeddings may be added to an embedding library).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suwandy into Svyatkovskiy because Suwandy teaching would provide technical advantages for training language models that may be utilized to process natural language inputs by conversational entities; therefore, processing costs (e.g., CPU cycles) associated with defining intent types and skill types in conversational computing language models are reduced via application of the language embedding models and training architecture, as well memory costs are also reduced via the mechanisms and architecture as once suggested by Suwandy (please see ¶[0034]).

Per claim 9: 
Svyatkovskiy discloses: 
contextual embeddings are stored as pre-trained contextual embeddings that are built to use with programming languages in conjunction with configuration files and vocabulary files (At least see ¶[0023] - word embedding is a learned representation for the text-based tokens where words that have a common meaning have a common representation. Various natural language processing techniques may be used to generate the word embeddings. In one aspect, Word2vec, is used to produce the word embeddings. Word2vec is a two-layer neural network trained to produce a vector space from a large dataset of text, such as the vocabulary of the tokens associated with the ordered sequences).  

Per claim 11: 
Svyatkovskiy discloses: 
programming code consists of source code (At least see FIG. 1[Wingdings font/0xE0]106, and also see ¶[0020] - source code programs residing in the source code repository 106 vary and may be written in different programming languages).  

Per claim 12: 
Svyatkovskiy discloses: 
loading and preparing the programming code includes loading the programming code into a data loader and converting the programming code into a required form (At least see ¶[0020] - source code extraction component 108 obtains source code programs written in the same programming language that utilizes the same context-free grammar for the training and validation datasets).  

Per claim 14: 
Svyatkovskiy discloses: 
contextual embeddings are pre-trained for the programming code (At least see FIG. 3[Wingdings font/0xE0]302[Wingdings font/0xE0]310 with associated text).  

Per claim 15: 
Svyatkovskiy discloses:  
A computer program product for building pre-trained contextual embeddings (At least see ¶[0045] - word embeddings 208 are generated from multiple ordered sequences of tokens 206 generated from a depth-first order traversal of an abstract syntax tree 204. An ordered sequence of tokens represents the context of the completed method invocation from a source code program 202, also see FIG. 6 with associated text), comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media (At least see ¶[0076] - computing devices 602, 604 may include one or more processors 608, 640, a communication interface 610, 642, one or more storage devices 612, 644, one or more input/output devices 614, 646, and a memory 616, 648. A processor 608, 640 may be any commercially available or customized processor and may include dual microprocessors and multi-processor architectures), the program instructions executable by a processor to cause the processor to perform a method comprising: 
collecting programming code (At least see FIG. 3[Wingdings font/0xE0]302 Select source code samples for training and validation datasets from source code repository); 
loading and preparing the programming code using a specialized programming language keywords-based vocabulary (At least see ¶[0085] - a select token from a vocabulary of tokens used in the plurality of ordered sequences of tokens; and incorporating the deep learning model into a code completion tool for use in completing a code fragment initiating a method invocation, also see ¶[0020] - code programs residing in the source code repository 106 vary and may be written in different programming languages); 
creating contextual embeddings for the programming code (At least see FIG. 3[Wingdings font/0xE0]306 Extract features from abstract syntax tree to represent the context of a method invocation, also see ¶[0071] - token sequence extraction component 116 utilizes the abstract syntax tree generated during the source code editing session to obtain the features needed to represent the syntactic context of the current method invocation, and FIG. 3[Wingdings font/0xE0]308 –generating word embeddings); and 
storing the contextual embeddings (At least see FIG. 3[Wingdings font/0xE0]316 Deploy the model in a code completion system).    
Svyatkovskiy sufficiently discloses the method as set forth above, but Svyatkovskiy does not explicitly disclose: contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning models.
However, Suwandy 
contextual embeddings are stored as pre-trained contextual embeddings that are built to use pre-trained models, fine tuning models or machine learning models (At least see ¶[0004] - An encoding model may be utilized to encode natural language from one or more sources into embeddings. In some examples, the encoding model may be a contextual encoding model. In additional examples, the encoding model may be a transformer-based encoder language processing model. The embeddings may be added to an embedding library).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suwandy into Svyatkovskiy because Suwandy teaching would provide technical advantages for training language models that may be utilized to process natural language inputs by conversational entities; therefore, processing costs (e.g., CPU cycles) associated with defining intent types and skill types in conversational computing language models are reduced via application of the language embedding models and training architecture, as well memory costs are also reduced via the mechanisms and architecture as once suggested by Suwandy (please see ¶[0034]).

Per claim 16: 
Svyatkovskiy discloses: 
contextual embeddings are stored as pre-trained contextual embeddings that are built to use with programming languages in conjunction with configuration files and vocabulary files (At least see ¶[0023] - word embedding is a learned representation for the text-based tokens where words that have a common meaning have a common representation. Various natural language processing techniques may be used to generate the word embeddings. In one aspect, Word2vec, is used to produce the word embeddings. Word2vec is a two-layer neural 

Per claim 18: 
Svyatkovskiy discloses: 
programming code consists of source code (At least see FIG. 1[Wingdings font/0xE0]106, and also see ¶[0020] - source code programs residing in the source code repository 106 vary and may be written in different programming languages).  

Per claim 19: 
Svyatkovskiy discloses: 
loading and preparing the programming code includes loading the programming code into a data loader and converting the programming code into a required form (At least see ¶[0020] - source code extraction component 108 obtains source code programs written in the same programming language that utilizes the same context-free grammar for the training and validation datasets).  

   
6.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Svyatkovskiy et al. (US Patent Application Publication No. 2021/0271455 A1 -herein after Svyatkovskiy) in view of Suwandy et al. (US PG-PUB. No. 20210327413 A1 herein after Suwandy), and further in view of Svyatkovskiy et al. (US Patent Application Publication No. 2020/0249918 A1 -herein after Alexey).
Per claim 6:
Svyatkovskiy modified by Suwandy sufficiently discloses the method as set forth above, but Svyatkovskiy modified by Suwandy does not explicitly disclose: contextual embeddings includes creating character tokens for the programming code using byte pair encoding (BPE).
However, Alexey discloses:
creating contextual embeddings includes creating character tokens for the programming code using byte pair encoding (BPE) (At least see ¶[0023] - byte pair encoding is used to extract ordered sequences of Unicode characters to form tokens and subtokens from a syntactic representation of the source code programs of the training dataset).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alexey into Svyatkovskiy modified by Suwandy because Alexey’s teaching would provide an ordered sequence represents a source code fragment having 

Per claim 13: 
Svyatkovskiy modified by Suwandy sufficiently discloses the system as set forth above, but Svyatkovskiy modified by Suwandy does not explicitly disclose: contextual embeddings includes creating character tokens for the programming code using byte pair encoding (BPE).
However, Alexey discloses:
creating contextual embeddings includes creating character tokens for the programming code using byte pair encoding (BPE) (At least see ¶[0023] - byte pair encoding is used to extract ordered sequences of Unicode characters to form tokens and subtokens from a syntactic representation of the source code programs of the training dataset).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alexey into Svyatkovskiy modified by Suwandy because Alexey’s teaching would provide an ordered sequence represents a source code fragment having T tokens/subtokens, and ordered sequences of tokens/subtokens are translated into token/subtoken embeddings and positional embeddings which are vector representations of a source code fragment, and position embedding matrix represents an embedding for a token/subtoken in the vocabulary, and represents an embedding for a position of a token/subtoken as once suggested by (Alexey please see ¶[0023] and ¶[0030]).

Per claim 20: 
Svyatkovskiy modified by Suwandy sufficiently discloses the program product as set forth above, but Svyatkovskiy modified by Suwandy does not explicitly disclose: contextual embeddings includes creating character tokens for the programming code using byte pair encoding (BPE).
However, Alexey discloses:
creating contextual embeddings includes creating character tokens for the programming code using byte pair encoding (BPE) (At least see ¶[0023] - byte pair encoding is used to extract ordered sequences of Unicode characters to form tokens and subtokens from a syntactic representation of the source code programs of the training dataset).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alexey into Svyatkovskiy modified by Suwandy because 


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                03/26/2021